           Case 1:19-cr-00858-RA Document 11 Filed 04/22/21 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 4/22/21


 UNITED STATES OF AMERICA,
                                                                  No. 19-CR-858
                       v.
                                                                         ORDER
 JOSEPH W. JEAN-LOUIS,

                            Defendant.


RONNIE ABRAMS, United States District Judge:

         The CourtCall conference is scheduled for Monday April 26, 2021 at 9:00 a.m. Members

of the public and the press can use the following dial-in information:

Dial-In Number: 855-268-7844

Access Code: 67812309#

PIN: 9921299#

SO ORDERED.

Dated:     April 22, 2021
           New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
